Title: [Diary entry: 5 March 1785]
From: Washington, George
To: 

Saturday 5th. Mercury at 45 in the Morning  at Noon and 54 at Night. Morning cloudy; but clear by 10 Oclock; the wind being at No. West tho’ neither fresh nor cool. About noon the wind shifted to So. West grew quite warm & pleasant. Sun Set in A Bank. Planted all the Holly trees to day—most of them with a good deal of dirt about the Roots—but they were very indifferent trees having stragling limbs & not well leeaved. Colo. Mercer went away after breakfast. I rid into the Neck & to Muddy hole Plantn.